THE THIRTEENTH COURT OF APPEALS

                                    13-19-00133-CV


                                  Esequiel De La Paz
                                           v.
                                   Ofelia Gutierrez


                                    On appeal from the
                      105th District Court of Kleberg County, Texas
                               Trial Cause No. 18-290-D


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, vacates the trial court’s orders and dismisses the case for want of jurisdiction.

The Court orders the orders VACATED and the case DISMISSED FOR WANT OF

JURISDICTION in accordance with its opinion.        Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

April 29, 2019